Sedgwick, j:
The plaintiff began this action in the district court for Holt county to quiet his title to certain lands in that county. The defendants answered claiming title to the land. The court entered a decree for the plaintiff, and the defendants have appealed.
The court found that the plaintiff had been in exclusive and adverse possession of the land for more than 10 years, and we think the finding is supported by the evidence. It appears that the land was wild land, and the plaintiff and his grantors have paid all taxes on the land that have ever been assessed thereon, and otherwise have had such possession as goes witli their title papers, rnd for many years, if not the full term of 10 years before the action was begun, have been actually using the land to the exclusion of all persons whatsoever. The defendants offered no evidence as to the condition, possession and occupancy of the land, and the evidence in that regard is very meager as shown by the abstract and record.
It is very clear from the record that all of the equities are in favor of the plaintiff, and the judgment of the distinct court is therefore
Affirmed.
Barnes, Fawcett and Hamer, JJ., not sitting.